Order issued: October    3 , 2012




                                               In The
                                 (Court ni Apprato
                         Iffi1t4 Elistrirt uf rxas at Batas
                                       No. 05-12-00466-CV


                           IN THE INTEREST OF J.W.C., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-08-21693-Z

                                             ORDER

       On August 31, 2012, appellant filed: (1) a request for documents; and (2) a motion for an

extension of time to file a brief. We GRANT appellant's request for documents to the extent that

we DIRECT the Clerk of this Court to send appellant a copy of: (1) the clerk's record filed with this

Court on August 28, 2012; and (2) a copy of the reporter' s record of the January 13, 2012 hearing.

We DENY the motion to the extent appellant requests other records.

       We GRANT appellant' s motion for an extension of time to file a brief. Appellant shall file

his brief within forty-five days of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order by regular mail to appellant
and by electronic transmission to counsel for appellee.